Citation Nr: 1206831	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  03-08 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a right ovarian cyst.

(The issues of entitlement to service connection for hypertension; for residuals of bilateral lower extremity stress fractures; for painful joints (hips, shoulders, and others), also claimed as unspecified joint pain; for migraine headaches, separate from service-connected allergy/sinus condition with headaches; and for chronic back pain with numbness down the left side of the body are addressed in separate Board decisions).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The Veteran and J.L.
ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from May 1981 to May 2002.

These matters comes to the Board of Veterans' Appeals (Board) on appeal from  rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In February 2006, the Veteran testified at a hearing before a Decision Review Officer at the RO.  In June 2008, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge, A. Bryant.  The Veteran also testified during a June 2011 hearing before the undersigned Acting Veterans Law Judge, T. Reynolds, at the RO.  A transcript of the hearings are of record.

As noted, the Veteran testified before two different VLJs at hearings in June 2008 and in June 2011.  The law requires that the VLJ who conducts a hearing on appeal must participate in any decision made on that appeal, and that the matter will be decided by a three member panel of VLJs.  See 38 U.S.C.A. 
§ 7102 (West 2002); 38 C.F.R. § 20.707 (2011).  The United States Court of Appeals for Veterans Claims (Court) recently held that a Veteran is entitled to have an opportunity for a hearing before all Board members who will ultimately decide the appeal.  Arneson v. Shinseki, No. 09-0953 (U.S. Vet. App. Apr. 20, 2011). 

Pursuant to the Court's recent holding in Arneson, a letter was sent to the Veteran in October 2011 notifying her that she had the option of having a third hearing with a VLJ who would be assigned to the panel to decide her appeal.  In the letter, the Veteran was advised of her hearing options, and she was notified that the Board would assume that she did not want a third hearing if she did not respond within 30 days from the date of the letter and would proceed accordingly.  Neither the Veteran nor her representative responded to the letter.  Therefore, because the Veteran has not indicated that she wishes to be afforded with a third hearing, the Board will proceed with its evaluation of her appeal without further hearing. 


FINDINGS OF FACT

1.  The Veteran is competent to report that she experienced abdominal pain during service. 

2.  The medical opinion evidence of record reflects that the Veteran's ovary removal is at least as likely as not related to pain that began in service.
 

CONCLUSION OF LAW

With resolution of all reasonable doubt in the Veteran's favor, the criteria for service connection for removal of a right ovarian cyst are met.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.
§§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

Given the favorable disposition of the Veteran's claim for service connection for a right ovarian cyst, the Board finds that all notification and development action needed to fairly adjudicate this claim has been accomplished. 

II.  Service connection

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R.
§ 3.303(b). 

Lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson; see Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); Espiritu, 2 Vet. App. at 494-95 (lay person may provide eyewitness account of medical symptoms). 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.") 

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

A disorder may be service connected if the evidence of record, regardless of its date, shows that the Veteran had a chronic disorder in service or during an applicable presumptive period, and that the Veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Service treatment records (STRs) reflect that in June 1981 the Veteran was seen for complaints of lower left quadrant pain in the emergency room and abdominal pain for two days.  The assessment in the hospital was abdominal pain, questionable Mettlesmertz and then a few days later she was assessed with muscle strain.

A January 1985 record reflects that the Veteran was brought to the emergency room via ambulance after passing out two times.  Physical examination revealed that her lower abdomen was tender and guarded, she had an enlarged uterus, and positive abandelier sign (tender cervix).  She was assessed with pelvic inflammatory disease versus ectopic pregnancy.  

A June 1985 records shows that the Veteran complained of an onset of bilateral inguinal pain since the prior night.  She was assessed with inguinal pain of unknown etiology.  A radiology report reflects that the Veteran's abdomen and chest were normal.  

A January 1986 record reflects that the Veteran complained of right lower abdominal pain.  It was noted that she had a history of similar symptoms in the past.  Objective findings included tenderness of the right lower quadrant, supra pubic region.  A radiology report notes that the abdomen and chest were negative.  The Veteran was seen for a consultation in the gynecology clinic.  She was referred from the emergency room with a history of acute onset of right lower quadrant pain.  She did have minimal vaginal spotting.  Physical examination of the abdomen revealed no masses; tenderness to deep palpation of the right lower quadrant.  The impression was Mittelschmerz syndrome.  

A January 1986 ultrasound report notes both ovaries were well defined and were normal in appearance.  Several small cystic areas were seen in both ovaries, particularly on the left side and it was noted that this was probably of no clinical significance.  No pelvic mass was seen.  The uterus was retroflexed as well as retroverted.   A small amount of free fluid was seen within the cul de sac.  The significance of later abnormality was unknown.  

A May 1986 STR shows that the Veteran was three months pregnant.  In November 1986, the Veteran was seen for perineal pain status post normal vaginal delivery.  

In November 1987, the Veteran was seen for complaints of severe stomach cramps.  

In April 1988, the Veteran was seen for cramps and was assessed with menstrual cramps.  

A July 1988 gynecology record notes that the Veteran has a history of dysmenorrhea, now progressing to rectal pain.  The provisional diagnosis was progressive pelvic pain.

An August 1988 hospital admission note reflects that the Veteran was diagnosed with abdominal pain.

In January 1990, the Veteran underwent laparoscopic tubal ligation.  The findings at the time of surgery were of a retroflexed uterus that was normal in size and shape and was mobile without adhesions or implants.  The left and right ovaries were normal.   

In March 1990, the Veteran was seen for complaints of pain on the right side and appeared to be localized to the pelvis.

A March 1990 periodic examination report reflects that the Veteran's abdomen and viscera were evaluated as clinically abnormal and that she had right lower quadrant pain to palpation.  She was evaluated for recurrent bilateral lower quadrant pain over the past two years.  It was noted that the Veteran had a history of ovarian cysts in the past.  Her abdomen was tender to palpation of both the right upper and lower quadrants.  

In August 1992, the Veteran was seen for complaints of severe cramps and pain radiating from the pelvic area to the lower back and passing of large clots.  Physical examination revealed abdominal pain in the right lower quadrant.  She was assessed with pelvic inflammatory disease versus right ovarian cystic disease.  The following day the Veteran was seen for emergency treatment with complaints of heavy menstrual bleeding.  The assessment was endometriosis.  

In March 1993, the Veteran was seen for complaints of vomiting and abdominal pain for three day duration.  She was assessed with pelvic inflammatory disease.
She was seen again the following day with complaints of nausea, vomiting, and lower abdominal pain.  A gynecology record shows an impression of rule out right inguinal hernia. 

In April 1993, the Veteran was seen for complaints of lower abdominal pain.  No significant abnormalities was noted on a radiology report.  The Veteran underwent a right groin exploration.  The operation report noted that the round ligament was mobilized from the floor of the inguinal canal and found not to contain a hernia sac.  The round ligament was ligated proximally and distally and excised.  The discharge note reflects that the procedure was a right groin exploration/ "Bassine" repair.  

In November 1993, the Veteran was seen for complaints of sharp pain at the site where she had hernia/ovarian cyst removed.  Also same pain on left side, (ovarian)?  The impression was a normal examination.  

In an October 1996 self report of medical history, the Veteran indicated that she had a tumor, growth, cyst and that she "had a couple of cyst and a hernia removed from ovaries."  

In October 1996 a well woman examination was performed and was within normal limits.  

A December 2001 pelvis ultrasound revealed that the uterus was markedly retroverted.  The right ovary and left ovary were measured and each contained a small follicle, several in the left ovary.  There was no evidence of free fluid or discrete masses.  

The Veteran's December 2001 retirement physical examination notes that the Veteran's pelvic region was evaluated as abnormal.  Under notes it was indicated a marked retroversion uterus with fullness and tenderness to palpation.  

In February 2006, the Veteran testified that ovarian cyst surgery of 1992 has left her with urine leakage. 

In July 2006, the Veteran was diagnosed with uterine fibroids and underwent a total abdominal hysterectomy with bilateral salpingo-oophorectomy.  

In June 2008, the Veteran testified that because of the ovarian cyst a total hysterectomy was recommended.  She testified that she had the total hysterectomy in 2006 and currently had a painful keloid scar. 

In February 2009, the Veteran underwent a VA gynecological examination.  The report reflects that the Veteran stated she began experiencing pelvic pain in the 1980s and that the pain persisted and she developed heavy bleeding as well.  She was diagnosed with a right ovarian cyst in the 1990s and underwent surgery to remove it.  The symptoms temporarily improved, but then the symptoms recurred and worsened.  She eventually underwent a total hysterectomy in 2006.  The VA examiner noted that she had reviewed the claims file and the Veteran's medical records.  The diagnosis was incisional abdominal pain, stress and urge incontinence.  The VA examiner commented that the symptoms of abdominal adhesions are at least as likely as not related to surgery to remove the ovarian cyst; symptoms of painful scar is at least as likely as not related to hysterectomy; and urinary incontinence related to hysterectomy.  The VA examiner opined that the Veteran's hysterectomy is as least as likely as not (50/50 probability) caused by or a result of active service.  The VA examiner's rationale for the opinion was that the Veteran's symptoms of pelvic pain began in service and persisted and worsened to the point that she required a total hysterectomy.  

In February 2010, the previous VA examiner again reviewed the claims file and records, noting that the Veteran was having pelvic pain multiple times throughout military service.  The VA examiner noted that the Veteran was admitted to the hospital in 1985 with pelvic pain and noted one note in 1986 for complaints of pain.  The Veteran reported being put on bed rest several times because of the pain.  She had an ultrasound in 1986 because of pain.  The VA examiner stated that while examination findings were often normal or unremarkable, this does not mean she was not having significant symptoms.  She went on to have an ovary removed with the hope that this would help the pain.  Her symptoms persisted and she eventually required total abdominal hysterectomy and ovarian removal because of the pelvic pain that began while in service.  

In June 2011, the Veteran testified that she believed that the abdominal pains she had in service were caused by the ovarian cysts, which she ended up having surgically removed.  She described her pain as a chronic problem in service.  

The Board notes that the Veteran is competent to testify as to having abdominal pain in service.  See Charles v. Principi, 16 Vet. App. 370 (2002); Falzone v. Brown, 8 Vet. App. 398, 403 (1995)).  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77(Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Board also finds her assertions as to having abdominal pain in service until post service surgery for the removal of her right ovary and total abdominal hysterectomy to be credible and consistent with her service. 

Significantly, moreover, the Board finds that the VA examiner's February 2009 and February 2010 medical opinions provide a nexus between the Veteran's right ovarian cyst removal and her military service.  The Board notes that the VA examiner reviewed the claims file, discussed pertinent medical evidence, and provided a comprehensive discussion of her rationale for her favorable opinions. See Prejean v. West, 13 Vet. App. 444, 448-49 (2000); Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  The findings are consistent with the medical facts contained in the service treatment records showing that the Veteran had ongoing complaints of lower abdominal pain and then post-service surgery after complaints of chronic pelvic pain.  Such symptoms have not been medically attributed to intercurrent causes.  Significantly, moreover, the opinions of the VA examiner are not contradicted by any other opinion of record.  The Board points out that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991). 


In light of the aforementioned evidence of record, the Board finds that by resolving all reasonable doubt in favor of the Veteran that a grant of service connection for removal of a right ovarian cyst is warranted. 


ORDER

Service connection for removal of a right ovarian cyst is granted.



			
A. BRYANT                                            C. CRAWFORD
	          Veterans Law Judge                                 Veterans Law Judge
       Board of Veterans' Appeals                      Board of Veterans' Appeals



	                               __________________________________
	                                          TARA REYNOLDS               
                                    Acting Veterans Law Judge
                                    Board of Veterans' Appeals  







Department of Veterans Affairs


